PER CURIAM.
Petition for writ of habeas corpus is addressed to a decision of the District Court of Appeal, First District, opinion filed July. *1359,1964, 166 So.2d 247, affirming a trial court order denying a motion to vacate filed pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix. Upon inspection of the petition it appears to assert grounds which, if true, may entitle petitioner to relief. Inasmuch as our Rule 1 procedure is better adapted to adjudicate petitioner’s claims than is habeas corpus, we decline to issue the writ, but without prejudice to the petitioner to again proceed under Florida Criminal Procedure Rule No. 1.
It is so ordered.
DREW, G J., and ROBERTS, THOR-NAL, O’CONNELL and ERVIN, JJ., concur.